ON MOTION TO SET ASIDE JUDGMENT OF CONVICTION AND REMAND FOR A NEW TRIAL
SUGG, Justice for the Court:
Cynthia Brown was convicted in the Circuit Court of the First Judicial District of Hinds County for forgery and sentenced to twelve (12) years in the penitentiary. Defendant timely perfected her appeal to this Court by filing an appeal bond on August 17, 1977.
The record was not filed in this case and on March 27, 1979, the Attorney General filed a motion to affirm defendant’s conviction. The motion was sustained on April 16, 1979. On May 15, 1979, we sustained defendant’s motion to rescind affirmation of conviction and granted defendant thirty (30) days in which to file a transcript or a bill of exceptions.
Defendant filed a motion to set aside the judgment of conviction and to remand for a new trial. She alleged in her motion that she is unable to file a transcript of the testimony at her trial because the court reporter’s notes have been lost and, because of passage of time, it is impossible to reconstruct the testimony by a bill of exceptions.
The Attorney General filed a response in which he asserts:
Due to circumstances beyond the control of the official court reporter and through no fault on her part or on the part of appellant, her counsel, or the state’s attorney, the notes and/or tapes of the proceedings at trial were lost and cannot be found after diligent search.
Due to the passage of time since the 1977 trial of this case, it is impossible to reconstruct the record by a bill of exceptions.
The Attorney General then suggests that justice requires reversal of the conviction and a remand for a new trial.
Under the circumstances set forth above, we hold defendant is entitled to a reversal of her conviction and to a retrial on the indictment filed against her.
REVERSED AND REMANDED FOR A NEW TRIAL.
All Justices concur.